 Case 2:16-cv-05364-DSF-PLA Document 170 Filed 10/02/18 Page 1 of 2 Page ID #:2045




 1   DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
 2   MARY BUTLER, Chief, International Unit
     WOO S. LEE, Deputy Chief, International Unit
 3   JOSHUA SOHN, Trial Attorney
     JONATHAN BAUM, Trial Attorney
 4   BARBARA LEVY, Trial Attorney
     Criminal Division
 5   United States Department of Justice
      1400 New York Avenue, N.W., 10th Floor
 6    Washington, D.C. 20530
      Telephone: (202) 514-1263
 7    Email: Woo.Lee@usdoj.gov
     NICOLA T. HANNA
 8   United States Attorney
     LAWRENCE S. MIDDLETON
 9   Assistant United States Attorney
     Chief, Criminal Division
10   STEVEN R. WELK
     Assistant United States Attorney
11   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (CBN: 274184)
12   MICHAEL R. SEW HOY (CBN: 243391)
     Assistant United States Attorneys
13   Asset Forfeiture Section
      312 North Spring Street, 14th Floor
14    Los Angeles, California 90012
      Telephone: (213) 894-3391/(213) 894-3314
15    Facsimile: (213) 894-0142
      Email: John.Kucera@usdoj.gov
16         Michael.R.Sew.Hoy@usdoj.gov
17   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
18
19                           UNITED STATES DISTRICT COURT
20                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
21   UNITED STATES OF AMERICA,               No. CV 16-5364-DSF (PLAx)
22              Plaintiff,                   NOTICE OF ORDER FILED IN
23                     v.                    RELATED CASE
24   ANY RIGHTS TO PROFITS,
25   ROYALTIES AND DISTRIBUTION
     PROCEEDS OWNED BY OR OWED
26
     RELATING TO EMI MUSIC
27   PUBLISHING GROUP,
28
                Defendant.
 Case 2:16-cv-05364-DSF-PLA Document 170 Filed 10/02/18 Page 2 of 2 Page ID #:2046




 1          On September 24, 2018, this Court issued the attached Order in the related case
 2   United States of America v. Certain Rights To and Interests in Shares of Series D
 3   Preferred Stock in Palantir Technologies, CV 17-4446-DSF (PLAx).
 4         Pursuant to the Order, the government is providing notice of the Order to all
 5   claimants in the related 1MDB civil forfeiture cases pending in this Court.
 6    Dated: October 2, 2018                  Respectfully submitted,
 7
                                              DEBORAH CONNOR
 8                                            Chief, MLARS
 9                                            NICOLA T. HANNA
                                              United States Attorney
10
11                                             /s/John J. Kucera
12                                            JOHN J. KUCERA
                                              MICHAEL R. SEW HOY
13
                                              Assistant United States Attorneys
14
15                                            WOO S. LEE
                                              Deputy Chief, MLARS
16                                            JOSHUA SOHN
17                                            JONATHAN BAUM
                                              BARBARA LEVY
18                                            Trial Attorneys, MLARS
19
20                                            Attorneys for Plaintiff
                                              UNITED STATES OF AMERICA
21
22
23
24
25
26
27
28



                                                 2
